Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION

This office action is in response to response to application 16/343621 filed on 04/19/19. 

Claims 1-16 are remain pending in the application.







Claim Rejections - 35 USC § 102  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Das et al. (US Pub. 2013/0342173).

As to claims 1 and 13-16 the prior art teach a device, comprising: 

a detector configured to detect a charging current of a battery of an electrical device and to determine charging current values of the charging current (see abstract, fig 1-2 paragraph 0014-0021); 

a switch configured to connect and disconnect the charging (see, fig 1-2 paragraph 0017-0023); 



after detecting the maximum value, the controller is further configured to detect a threshold current value of the charging current values in relation to the detected maximum value (see fig 1-3 paragraph 0025-0030); 

after detecting the threshold current value, the controller is configured to detect a change of subsequent values of the charging current values, and based on the change to detect whether the change exceeds a threshold change value, wherein the change exceeds the threshold change value if a latest value of the subsequent values is certain amount smaller than a previous value of the subsequent values (see fig 1-4 paragraph 0029-0035); 

after detecting the exceeding of the threshold change value, the controller is further configured to control the switch for disconnecting the charging (see abstract, fig 1-2 paragraph 0034-0040).

As to claim 2 the prior art teach wherein the controller is configured to detect the maximum value so that a new value is saved each time a maximum value which is higher than the previous value is detected (see abstract, fig 1-3 paragraph 0018-0025); 



and a predetermined time has passed from detecting the latest maximum value (see abstract, fig 1-3 paragraph 0031-0035).

As to claim 3 the prior art teach wherein if the controller detects that the maximum value is below a general threshold value within a period of time, the controller is configured to directly control the switch for disconnecting the charging (see fig 1-3 paragraph 0022-0029).

As to claim 4 the prior art teaches wherein the threshold current value is between 25% to 75% of the maximum value (see fig 1-3 paragraph 0033-0037). 

As to claim 5 the prior art teaches wherein the threshold current value is 50% of the maximum current value (see fig 1-3 paragraph 0034-0038).

As to claim 6 the prior art teach wherein the controller is configured to detect the change so that at least two subsequent charging current values are detected, and the two subsequent charging current values are compared to each other (see fig 1-2 paragraph 0016-0021); 
and wherein the change exceeds the threshold change value if the latest value of the subsequent values is certain 

As to claim 7 the prior art teach wherein the controller is configured to detect the change so that three subsequent charging current values are detected, the centremost value of the three values is deleted and the outermost values of the three values are compared to each other; and wherein the change exceeds the threshold change value if a difference between the outmost values exceed a certain amount; and the controller has performed detection for a predetermined time (see fig 1-4 paragraph 0032-0036).

As to claim 8 the prior art teaches wherein the controller is configured to control the switch for disconnecting the charging so that the charging current is switched off from a low voltage end between the device and the battery (see, fig 1-2 paragraph 0018-0024).

As to claim 9 the prior art teaches wherein the controller is configured to control the switch for disconnecting the charging so that the charging current is switched off from a high voltage end between mains electricity and the device (see, fig 1-2 paragraph 0023-0029).

As to claim 10 the prior art teach wherein after controlling the switch for disconnecting the charging, the controller is further configured to shut down the device after a predetermined time has lapsed (see, fig 1-2 paragraph 0028-0034).

As to claim 11 the prior art teach wherein after controlling the switch for disconnecting the charging, the controller is further configured to switch illumination of the device on (see, fig 1-3 paragraph 0032-0027).

As to claim 12 the prior art teaches wherein the detector is configured to detect the charging current value based on filtering measurements of the charging current taking place within one second; storing charging current values per each second; averaging the stored charging current values per one minute, wherein the averaged charging current value establishes said charging current value (see, fig 1-4 paragraph 0033-0041).











Conclusion



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BINH C TAT/Primary Examiner, Art Unit 2851